Appellee, C. W. Johnson, filed his first amended original petition against the San Antonio  Aransas Pass Railway Company, appellant, alleging: That on May 28, 1921, appellee delivered 24,000 pounds of onions to appellant for shipment from Corpus Christi, Tex., to San Angelo, Tex.; said shipment later being diverted from Ballinger, Tex., to Wichita Falls, Tex. That appellant furnished him a car in which to ship said onions. That said car had a leaky roof, by reason of which said onions were damaged and rendered unfit for use, on account of rains which fell thereon, penetrating through said roof and upon said onions. That by reason of said onions being thus rendered unfit for use appellee was unable to dispose of same at destination, to his damage in the sum of $253.97, all of which was due wholly to the fault of appellant in furnishing the aforesaid defective car for said shipment. That when appellee delivered said onions to the appellant, same were in a good condition, and would have arrived in the same condition at point of destination, had appellant not been negligent in furnishing the defective car. He prayed for damages in the sum of $253.97, interest thereon, and costs of suit. The appellant answered by way of general demurrer and general denial. The case was tried before a jury, said jury returning a verdict for the full amount of appellee's demand. Judgment was duly entered, in accordance with said verdict, that plaintiff recover of the defendant the sum of $253.97, with interest and costs of suit. This is essentially a fact case, tried by a jury in the county court, who found against appellant. Many questions of law are raised by appellant in its brief, but they present no real questions of law or errors committed that should or ought to cause a reversal of this case. The facts fully sustain the verdict, and we see no reason to disturb it. The case was fairly tried, and no injustice seems to have been done. The judgment of the trial court is affirmed.
 *Page 75